                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


FRED CLIFTON, #18320-043                                                                PETITIONER

V.                                                    CIVIL ACTION NO. 3:19-cv-270-HTW-LRA
WARDEN C. RIVERS                                                                      RESPONDENT
                                               ORDER

        BEFORE THE COURT is pro se Petitioner Fred Clifton’s “Motion [7] for

reconsideration pursuant to Fed. R. Civ. P. 59(e) and 60(b)” signed October 7, 2019, and filed on

this Court’s docket on October 8, 2019. Mot. [7] at 1. Clifton filed this Petition for habeas

corpus relief pursuant to 28 U.S.C. § 2241. On July 23, 2019, the Court dismissed this case with

prejudice as to the jurisdictional issue and without prejudice in all other respects. See J. [4];

Order of Dismissal [3].

        Initially, the Court notes that a motion seeking relief under Rule 59(e) “must be filed no

later than 28 days after the entry of judgment.” Fed. R. Civ. P. 59(e). A court cannot extend the

time to act under Rule 59(e). See Fed. R. Civ. P. 6(b)(2); see Haygood v. Quarterman, 239 F.

App’x 39, 41 (5th Cir. 2007) (noting district court “lack[s] the power to enlarge the time to file

[a] Rule 59(e) motion”). Petitioner’s motion is clearly untimely filed as a Rule 59(e) motion.

Therefore, to the extent Petitioner’s motion seeks relief under Rule 59(e) it is denied.

        A party seeking relief under Rule 60(b) must show: (1) mistake, inadvertence, surprise, or

excusable neglect; (2) newly discovered evidence . . . ; (3) fraud . . . misrepresentation, or

misconduct by an opposing party; (4) the judgment is void; (5) the judgment has been satisfied,

released or discharged . . . ; or (6) any other reason that justifies relief. Fed. R. Civ. P. 60(b).

Petitioner states that he is seeking relief under Rule 60(b)(3) and (d)(3) for “fraud on the court”
and under Rule 60(b)(6) for a “[d]ue [p]rocess [v]iolation and extraordinary circumstances.”

Mot. [7] at 2, 4.

        A motion seeking relief under Rule 60(b)(3) for fraud or misrepresentation must be filed

within one year after the entry of judgment. See Fed. R. Civ. P. 60(c)(1). Rule 60(d)(3) allows

courts to “set aside a judgment for fraud on the court” without the “strict time bar” present for

relief under (b)(3). Jackson v. Thaler, 348 F. App’x 29, 34 (5th Cir. 2009). Petitioner filed his

motion for reconsideration within one year of the judgment. In any event, Petitioner fails to

demonstrate a fraud on the court justifying relief from the final judgment. See Longden v.

Sunderman, 979 F.2d 1095, 1103 (5th Cir. 1992) (citation omitted)(“A Rule 60(b)(3) assertion

must be proved by clear and convincing evidence, and the conduct complained of must be such

as to prevent the losing party from fully and fairly presenting its case or defense.”). Petitioner is

not entitled to relief under Rule 60(b)(3) or (d)(3).

        Rule 60(b)(6) allows a court to grant relief from a final judgment for “any other reason

that justifies relief.” Fed. R. Civ. P. 60(b)(6). However, a motion for relief under Rule 60(b)(6)

“will be granted only if extraordinary circumstances are present.” Hess v. Cockrell, 281 F.3d

212, 216 (5th Cir. 2002). Petitioner fails to present extraordinary circumstances warranting relief

under Rule 60(b)(6).

        IT IS, THEREFORE, ORDERED AND ADJUDGED that for the reasons set forth

above, pro se Petitioner Fred Clifton’s Motion [7] for Reconsideration is DENIED.

        THIS, the 27th day of January, 2020.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT COURT JUDGE




                                                  2
